United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 18, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40787
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALONSO SILVA-VELIZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-2042-ALL
                       --------------------

Before REAVLEY, BARKSDALE and OWEN, Circuit Judges.

PER CURIAM:*

     Alonso Silva-Veliz appeals from his sentence for illegal

reentry following deportation.   He contends that the 50-month

sentence he received is unreasonable and that the presumption of

correctness given to sentences within the guideline sentencing

range effectively has reinstated a mandatory guideline sentencing

scheme, undermining the decision in United States v. Booker, 543
U.S. 220 (2005).   He further argues that his sentence was

unreasonable because the district court gave undue weight to his



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40787
                                  -2-

criminal history while not giving enough weight to his personal

history and family situation.

     The evidence presented to the district court by Silva-Veliz

related to the nature and circumstances of his crime and his

personal history and characteristics.       See 18 U.S.C.

§ 3553(a)(1).    The district court acknowledged the arguments made

in mitigation but found that Silva-Veliz’s criminal history

justified the sentence imposed.     Thus, the district court’s

comments reflect concerns regarding recidivism.       See

§ 3553(a)(2).

     A sentence within the guideline range is presumptively

reasonable.     United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.

2006).   The district court was not required to explicitly address

the sentencing factors listed in § 3553(a) in Silva-Veliz’s case

because the sentence imposed was within a properly calculated

guidelines range, and the record reflects a reasoned basis for

the sentence imposed.     See United States v. Rita,        S. Ct.    ,

2007 WL 1772146, **12-13 (June 21, 2007); United States v. Mares,

402 F.3d 511, 519 (5th Cir. 2005).     Accordingly, Silva-Veliz has

not shown that the sentence was unreasonable or that this court

should not defer to the district court’s determinations at

sentencing.     See Mares, 402 F.3d at 519.

     Silva-Veliz argues next that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional on their face and as applied in his case in
                           No. 06-40787
                                -3-

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).   Silva-

Veliz’s constitutional challenge is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998).   Although

Silva-Veliz contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir. 2005).   Silva-Veliz properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.